                                          Case 3:16-cv-03078-JSC Document 28 Filed 06/04/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY DAWAYNE HINES,                            Case No. 16-cv-03078-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE: PLAINTIFF’S MOTION
                                                  v.                                       FOR ATTORNEY’S FEES
                                   9

                                  10     NANCY A. BERRYHILL,                               Re: Dkt. No. 24
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s counsel, Katherine Siegfried, moves for attorney’s fees pursuant to 42 U.S.C. §

                                  14   406(b) for representing Plaintiff in his successful appeal of the Commissioner of the Social

                                  15   Security Administration’s (“Commissioner’s”) denial of social security disability benefits. (Dkt.

                                  16   No. 24.) The Commissioner’s response does not oppose Plaintiff’s request for fees. After careful

                                  17   consideration of Plaintiff’s motion and the relevant legal authority, the Court GRANTS the motion

                                  18   for attorney’s fees pursuant to Section 406(b).

                                  19                                            BACKGROUND

                                  20          This case stems from Plaintiff’s appeal of the SSA’s denial of social security benefits for a

                                  21   combination of mental and physical impairments, including: severe hip pain and depression. On

                                  22   July 31, 2017, the Court granted Plaintiff’s motion for summary judgment, denied Defendant’s

                                  23   cross-motion for summary judgment, and remanded for further proceedings. (Dkt. No. 20.) On

                                  24   September 27, 2017, pursuant to the parties’ stipulation, the Court awarded $3,500 in fees to

                                  25   Plaintiff’s counsel under to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (Dkt.

                                  26   No. 23.)

                                  27          Following remand, Plaintiff appeared for a further hearing before an Administrative Law

                                  28   Judge who issued a favorable decision finding him disabled. (Dkt. No. 24-2 at ¶ 3.) On April 28,
                                          Case 3:16-cv-03078-JSC Document 28 Filed 06/04/20 Page 2 of 4




                                   1   2020, Plaintiff was notified that he had been awarded disability benefits from 2011-2015 and that

                                   2   he was owed $118,425 in past due benefits. (Dkt. No. 24-4.) Social Security has withheld

                                   3   $29,606.25 from Plaintiff’s past due award for attorney’s fees from which Social Security has

                                   4   already paid Plaintiff’s counsel $6,000 for work performed before the Agency under 42 U.S.C. §

                                   5   406(a). (Id. at 2-3.) Plaintiff’s counsel thereafter filed the now pending motion for attorney’s fees

                                   6   for work performed in this Court under Section 406(b). (Dkt. No. 24.) Pursuant to Plaintiff and

                                   7   his counsel’s contingency fee agreement for this case, counsel may seek fees up to 25 percent of

                                   8   any past-due benefits awarded to Plaintiff. (Dkt. No. 24-3.) Counsel accordingly requests fees in

                                   9   the amount of $23,606.25 which represents approximately 25% of Plaintiff’s past-due benefits

                                  10   (including the $6,000 already paid under Section 406(a)). Plaintiff’s counsel served Plaintiff with

                                  11   a copy of the motion and he filed a declaration in support of the fee motion agreeing that counsel

                                  12   is entitled to the $23,606.25 sought. (Dkt. No. 24-2 at ¶ 8.) The Commissioner filed a response
Northern District of California
 United States District Court




                                  13   taking no position on the reasonableness of the fees sought. (Dkt. No. 26.)

                                  14                                         LEGAL STANDARD

                                  15          Section 406(b) provides that “[w]henever a court renders a judgment favorable to a [social

                                  16   security] claimant under this subchapter who was represented before the court by an attorney, the

                                  17   court may determine and allow as part of its judgment a reasonable fee” to claimant’s attorney;

                                  18   such a fee can be no more than 25 percent of the total of past-due benefits awarded to the claimant.

                                  19   42 U.S.C. § 406(b)(1)(A). A court may award such a fee even if the court’s judgment did not

                                  20   immediately result in an award of past-due benefits; where the court has rendered a judgment

                                  21   favorable to a claimant by reversing an earlier determination by an ALJ and remanding for further

                                  22   consideration, the court may calculate the 25 percent fee based upon any past-due benefits

                                  23   awarded on remand. See, e.g., Crawford v. Astrue, 586 F.3d 1142 (9th Cir. 2009) (en banc).

                                  24          Under Section 406(b), a court must serve “as an independent check” of contingency fee

                                  25   agreements “to assure that they yield reasonable results.” Gisbrecht v. Barnhart, 535 U.S. 789,

                                  26   807 (2002). Section 406(b) “does not displace contingent-fee agreements within the statutory

                                  27   ceiling; instead, [Section] 406(b) instructs courts to review for reasonableness fees yielded by

                                  28   those agreements.” Id. at 808-09. The court’s review of a fee agreement is based on the character
                                                                                         2
                                          Case 3:16-cv-03078-JSC Document 28 Filed 06/04/20 Page 3 of 4




                                   1   of the representation and the results achieved, see Gisbrecht, 535 U.S. at 808, and can include

                                   2   analyzing: whether counsel provided substandard representation; any dilatory conduct by counsel

                                   3   to accumulate additional fees; whether the requested fees are excessively large in relation to the

                                   4   benefits achieved; and the risk counsel assumed by accepting the case. See Crawford, 586 F.3d at

                                   5   1151-52.

                                   6          A court must offset an award of Section 406(b) attorneys’ fees by any award of fees

                                   7   granted under the EAJA. Gisbrecht, 535 U.S. at 796; Parrish v. Comm’r of Soc. Sec. Admin., 698

                                   8   F.3d 1215, 1218 (9th Cir. 2012).

                                   9                                               ANALYSIS

                                  10          Plaintiff’s counsel has demonstrated that the amount of fees requested is reasonable for the

                                  11   services rendered. See Gisbrecht, 535 U.S. at 807. First, while not dispositive, Plaintiff and

                                  12   counsel’s contingency fee agreement is within the 25 percent threshold permitted under Section
Northern District of California
 United States District Court




                                  13   406(b) as the agreement provides that counsel will not ask for a fee of more than 25 percent of

                                  14   total past-due benefits awarded. (Dkt. No. 24-3.) Second, there is no indication that a reduction of

                                  15   fees is warranted due to any substandard performance by counsel or that counsel delayed these

                                  16   proceedings in an effort to increase the amount of fees awarded. To the contrary, counsel

                                  17   provided substantial work and achieved favorable results for Plaintiff as she succeeded in having

                                  18   the Court remand this matter for further proceedings. Nor is the amount of fees, $23,606.25,

                                  19   excessive in relation to the past-due benefits award of $118,425. See, e.g., Eckert v. Berryhill, No.

                                  20   15-CV-04461-JCS, 2017 WL 3977379, at *3 (N.D. Cal. Sept. 11, 2017) (awarding $16,566.25 in

                                  21   fees following an award of $66,265 in retroactive benefits); Devigili v. Berryhill, No. 15-CV-

                                  22   02237-SI, 2017 WL 2462194, at *2 (N.D. Cal. June 7, 2017) (awarding $15,278.00 in fees

                                  23   following an award of $76,391.00 in retroactive benefits); Conner v. Colvin, No. 13-CV-03324-

                                  24   KAW, 2016 WL 5673297, at *3 (N.D. Cal. Oct. 3, 2016) (awarding $17,746.00 in fees following

                                  25   an award of $94,987.60 in retroactive benefits). Lastly, the Court finds that Plaintiff’s counsel

                                  26   assumed a substantial risk of not recovering fees when she accepted this case. Plaintiff and counsel

                                  27   entered into the contingency fee agreement prior to the filing of this action. (Dkt. No. 24-3.) At

                                  28   that time, the Agency had completely denied Plaintiff any requested benefits, and counsel could
                                                                                         3
                                          Case 3:16-cv-03078-JSC Document 28 Filed 06/04/20 Page 4 of 4




                                   1   not know that the Court would remand to the Commissioner.

                                   2          Accordingly, the Court finds that the amount of requested fees is reasonable.

                                   3                                            CONCLUSION

                                   4          For the reasons described above, the Court GRANTS Plaintiff’s counsel’s motion for fees.

                                   5   The Commissioner is directed to certify fees under 42 U.S.C. § 406(b) in the amount of

                                   6   $23,606.25, payable to the Law Offices of Katherine Siegfried. Plaintiff’s counsel is ordered to

                                   7   refund the previously awarded EAJA fees, in the amount of $3,500.00, to Plaintiff.

                                   8
                                   9          IT IS SO ORDERED.

                                  10   Dated: June 4, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                   JACQUELINE SCOTT CORLEY
                                  13                                                               United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
